1                              NOT FOR PUBLICATION                            FILED
 2
 3                       UNITED STATES COURT OF APPEALS                        OCT 26 2018
 4                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
 5                              FOR THE NINTH CIRCUIT
 6
     DARREN VINCENT FORD,                            No.    18-15324

                     Plaintiff-Appellant,            D.C. No. 2:15-cv-02588-GEB-DB

      v.
                                                     MEMORANDUM*
     JAHANGIRI, Doctor,

                     Defendant-Appellee.
 7
 8                      Appeal from the United States District Court
 9                          for the Eastern District of California
10                     Garland E. Burrell, Jr., District Judge, Presiding
11
12                              Submitted October 22, 2018**
13
14   Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.
15
16         California state prisoner Darren Vincent Ford appeals pro se from the district

17   court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

18   indifference to his health or safety. We have jurisdiction under 28 U.S.C. § 1291.

19   We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We



           *
                  This disposition is not appropriate for publication and is not precedent
     except as provided by Ninth Circuit Rule 36-3.
           **
                  The panel unanimously concludes this case is suitable for decision
     without oral argument. See Fed. R. App. P. 34(a)(2).
 1   affirm.

 2         The district court properly granted summary judgment because Ford failed

 3   to raise a genuine dispute of material fact as to whether Dr. Jahangiri consciously

 4   disregarded the risk presented by Ford’s threat to commit suicide if he were not

 5   transferred to another facility for treatment. See Farmer v. Brennan, 511 U.S. 825,

 6   837 (1994) (deliberate indifference requires that a prison “official knows of and

 7   disregards an excessive risk to inmate health or safety”); see also Toguchi, 391
8 F.3d at 1058-60 (medical malpractice, negligence, or a difference of opinion

 9   regarding the course of treatment do not amount to deliberate indifference).

10         The district court did not abuse its discretion in denying Ford’s motion for

11   additional discovery because Ford failed to demonstrate that he suffered any actual

12   and substantial prejudice. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093

13   (9th Cir. 2003) (“A district court is vested with broad discretion to permit or deny

14   discovery, and a decision to deny discovery will not be disturbed except upon the

15   clearest showing that the denial of discovery results in actual and substantial

16   prejudice to the complaining litigant.” (citation and internal quotation marks

17   omitted)).

18         We do not consider matters raised for the first time on appeal, or matters not

19   specifically and distinctly raised and argued in the opening brief. See Padgett v.

20   Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                               2                                       18-15324
1         We reject as without merit Ford’s contention that the magistrate judge was

2   biased against him.

3         Ford’s request for appointment of counsel, set forth in the opening brief, is

4   denied.

5         AFFIRMED.




                                             3                                    18-15324